11/24/2021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 11/24/2021:
Claims 1-18 are pending 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US20060214335), and further in view of Napadensky (US20120178845).
Regarding claim 1, Cox teaches a three dimensional (3D) print apparatus (laser sintering machines 376 and powder handling system 350; Figure 6), comprising: 
a delivery hopper (feed hopper 450; [068] powder feed hopper in the laser sintering machine; Figure 8) to deliver build material to a print zone of the 3D print apparatus ([0069] powder falls through feed gap 474 into the laser sintering process chamber it is then spread across the build area); 
a plurality of build material hoppers (vessels 354, 362, and 364; Figure 6) to which the delivery hopper is connected (via inlets 452 and 454; Figure 8) for receipt of at least one of a corresponding plurality of build materials ([0068] Inlet 452 accepts powder fed from the dense phase transporter 370); 
an interior volume of the delivery hopper (hopper section 463 to; Figure 8) formed to contain enough build material sufficient to form a predetermined number of layers of a 3D 
a controller of the 3D print apparatus ([0056] Weighing devices 371, 372, and 374 can employ load cells to accurately weigh the powders contained in vessels 354, 362 and 364 and transmit those weights to a controller within the powder recycle system 350) to direct that variable proportions of a first build material ([0057] virgin powder) relative to a second build material ([0057] recovered … powder) are receivable by the delivery hopper from the plurality of build material hoppers during a 3D print operation ([0058] appropriate valve action to blend powder to the desired mix before feeding on to laser sintering machine 376…. can of course be under computer control); and 
wherein different mixtures of the variable proportions of the first build material and the second build material are deliverable to the delivery hopper during the 3D print operation ([0015] one or more weigh bins in conjunction with weighing devices are used in the powder recycle system to achieve accurate proportioning and blending of fresh or virgin powder, recovered powder and overflow powder; blending of powders are fed into dense phase transporter 370 as shown in Figure 6 and [0068] Inlet 452 accepts powder fed from the dense phase transporter 370). However, Cox fails to teach the formation of different regions associated with formation of the 3D object including: an insulating region exterior to the 3D 
In the same field of endeavor pertaining to an additive manufacturing apparatus with proportioned build material mixtures, Napadensky teaches the formation of different regions (construction layers 32, release layers 40, and support layers 38; Figure 2) associated with formation of the 3D object (wineglass 30; Figure 2) including: an insulating region exterior to the 3D object (release layers 40; Figure 2) that is formed of a first mixture that includes a first proportion of the first build material relative to the second build material ([0089] combination of the first interface material and the second interface material forms a multiplicity of release layers 40… Generally, release layers 40 have a different (lower) modulus of elasticity than support layers 38 and construction layers 32); and an interior region (construction layers 32; Figure 2) corresponding to the 3D object that is formed of a second mixture ([0089] Generally, release layers 40 have a different (lower) modulus of elasticity than support layers 38 and construction layers 32) that includes a second proportion of the first build material relative to the second build material ([0079] By combining or mixing materials from each of the dispensers, wherein each dispenser contains interface material having a different hardness, it is possible to adjust and control the hardness of the material forming the three-dimensional object being produced. Thus, by combining the first and second interface materials being output from each of the dispensers, respectively, different parts of the three-dimensional object having a different modulus of elasticity and a different strength may be produced).  The 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different mixtures of Cox  form different regions associated with the formation of the 3D object, as taught by Napadensky, for the benefit of forming three dimensional-objects with complex shapes.
Regarding claim 2, Cox modified with Napadensky teaches the apparatus of claim 1. Further, Cox teaches the apparatus further comprising: a sensor connected to the delivery hopper (level sensors 462 and 464; Figure 8) to determine that at least one of the corresponding plurality of build materials received by the delivery hopper is sufficient to form the predetermined number of layers of the 3D object ([0069] Level sensor 464 detects when the hopper section is almost empty and stops any further transfers out of the hopper).  
Regarding claim 3, Cox modified with Napadensky teaches the apparatus of claim 1. Further, Cox teaches wherein: the plurality of build material hoppers comprises: a first build material hopper (virgin powder storage vessel 364; Figure 6) as a source of an unused build material ([0053] transfer a new batch of virgin powder into virgin powder storage vessel 364); and a second build material hopper (blender vessel 362; Figure 6) as a source of a recycled build material ([0057] a final blend of recovered and virgin powder from storage vessels 354 and 364), wherein the recycled build material is delivered to the second build material hopper by diversion of at least one of the unused build material and previously recycled build material 
Regarding claim 4, Cox modified with Napadensky teaches the apparatus of claim 3. Further, Cox teaches wherein the plurality of build material hoppers further comprises: a third build material hopper (recovered powder storage vessel 354; Figure 6) as a source of a reclaimed build material ([0053] recovered powder from recovered powder storage vessel 354 and [0059] system will also automatically convey recovered powder from breakout station 353 to recovered powder storage vessel 354), wherein the reclaimed build material is delivered to the third build material hopper by reclamation of non- solidified or unfused build material from the print zone ([0053] Recovered powder from a separate breakout station 353); and wherein the non-solidified or unfused build material is at least one of the unused build material and the recycled build material delivered from the delivery hopper to the print zone ([0011] breakout station with at least a worktable for separating recovered powder and spent powder from finished parts).
Regarding claim 6, Cox teaches a system (laser sintering machines 376 and powder handling system 350; Figure 6), comprising: 
a three dimensional (3D) print apparatus (laser sintering machines 376 and powder handling system 350; Figure 6) comprising a delivery hopper (feed hopper 450; Figure 8) 
a controller ([0056] Weighing devices 371, 372, and 374 can employ load cells to accurately weigh the powders contained in vessels 354, 362 and 364 and transmit those weights to a controller within the powder recycle system 350) of the 3D print apparatus to direct that: 
a first quantity of the first build material and a second quantity of the second build material is receivable by the delivery hopper ([0058] appropriate valve action to blend powder to the desired mix before feeding on to laser sintering machine 376…. can of course be under computer control); 
a first mixture of a received first quantity and second quantity of build materials is deliverable to a print zone of the 3D print apparatus from the delivery hopper ([0015] accurate proportioning and blending of fresh or virgin powder, recovered powder and overflow powder and [0058] appropriate valve action to blend powder to the desired mix before feeding on to laser sintering machine 376); 
a third quantity of the first build material and a fourth quantity of the second build material is receivable by the delivery hopper (the fresh or virgin powder and recovered powder can be proportioned and blended by appropriate valve action as described in [0058]. Therefore, the system is capable of receiving a third and fourth quantity of the build material); and 
a second mixture of a received third quantity and fourth quantity of build materials is deliverable to the print zone of the 3D print apparatus from the delivery 
However, Cox fails to teach the first mixture forms a first region associated with an object in the print zone and the second mixture forms a second region associated with the object in the print zone, wherein the first region is an insulating region exterior to the object that is formed of the first mixture; and wherein the second region is an interior region corresponding to the object that is formed of the second mixture.  
	In the same field of endeavor pertaining to an additive manufacturing apparatus with proportioned build material mixtures, Napadensky teaches the first mixture forms a first region  (release layers 40; ([0089] combination of the first interface material and the second interface material forms a multiplicity of release layers 40… Generally, release layers 40 have a different (lower) modulus of elasticity than support layers 38 and construction layers 32) associated with an object  (wineglass 30; Figure 2) in the print zone and the second mixture forms a second region (construction layers 32; [0089] Generally, release layers 40 have a different (lower) modulus of elasticity than support layers 38 and construction layers 32) associated with the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first mixture of Cox form a first region associated with an object in the print zone, as taught by Napadensky, and the second mixture of Cox form a second region associated with the object in the print zone, as taught by Napadensky, for the benefit of forming three dimensional-objects with complex shapes.
Regarding claim 7, Cox modified with Napadensky teaches the system of claim 6. Further, Cox teaches wherein: the delivery hopper comprises a mixing component ([0054] A number of mixing technologies can be used within the vessels. A preferred approach is to use In-bin types of blending… in-Bin blenders utilize the natural velocity profile that exists in flowing 
Regarding claim 9, Cox modified with Napadensky teaches the system of claim 6. Further, Cox teaches wherein the first build material is an unused build material ([0057] virgin powder) and the second build material is a recycled build material ([0057] recovered … powder).  
Regarding claim 11, Cox modified with Napadensky teaches the system of claim 6. However, Cox modified with Napadensky fails to teach wherein layers utilized to form the first region are different from layers utilized to form the second region associated with the object.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with proportioned build material mixtures, Napadensky teaches wherein layers utilized to form the first region are different from layers utilized to form the second region associated with the object ([0089] Generally, release layers 40 have a different (lower) modulus of elasticity than support layers 38 and construction layers 32). The release layer allows for the formation of three dimensional-objects with complex shapes ([0007] construction layers of the model may 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the layers utilized to form the first region of Cox modified with Napadensky to be different from layers utilized to form the second region of Cox modified with Napadensky, as taught by Napadensky, for the benefit of forming three dimensional-objects with complex shapes.  
Regarding claim 13, Cox teaches a method (Abstract: A method and apparatus for forming three-dimensional objects), comprising:
selectively receiving by a delivery hopper of a three dimensional (3D) print apparatus (feed hopper 450; [068] powder feed hopper in the laser sintering machine; Figure 8), from a plurality of connected build material hoppers (vessels 354, 362, and 364; Figure 6 and [0068] Inlet 452 accepts powder fed from the dense phase transporter 370), at least one of a first build material ([0057] virgin powder) and a second build material ([0057] recovered … powder), which is different from the first build material, during a 3D print operation to form a 3D object (Abstract: A method and apparatus for forming three-dimensional objects); 
delivering from the delivery hopper to a print zone of the 3D print apparatus either the selected first build material, the selected second build material, or a selected mixture of the first build material and the second build material that is different than the first build material ([0058] appropriate valve action to blend powder to the desired mix before feeding on to laser sintering machine 376…. can of course be under computer control and [0015] one or more 
However, Cox fails to teach forming regions in the print zone according to a print protocol during the 3D print operation, wherein a first region is an insulating region exterior to the 3D object that is formed from the selected second build material and a second region is an interior region corresponding to the 3D object that is formed from either the selected first build material or the selected mixture.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with proportioned build material mixtures, Napadensky teaches forming regions (construction layers 32, release layers 40, and support layers 38; Figure 2) in the print zone according to a print protocol during the 3D print operation ([0077] controller 20 is coupled to the CAD system 22), wherein a first region is an insulating region (release layers 40; Figure 2) exterior to the 3D object (wine glass 30; Figure 2) that is formed from the selected second build material ([0194] in order to produce the construction layers and/or the support layers, a combination that includes 90-100% of the first interface material and 0-10% of the second interface material may be used) and a second region (construction layers 32; Figure 2) is an interior region corresponding to the 3D object that is formed ([0088] The construction layers 32 of wineglass 30) from either the selected first build material or the selected mixture ([0194] in order to produce the construction layers and/or the support layers, a combination that includes 90-100% of the first interface material and 0-10% of the second interface material may be used). The release layer allows for the formation of three dimensional-objects with complex shapes 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Cox form regions in the print zone according to a print protocol during the 3D print operation, as taught by Napadensky, for the benefit of forming three dimensional-objects with complex shapes.
Regarding claim 16, Cox modified with Napadensky teaches the apparatus of claim 1. Further, Cox teaches wherein the first build material is an unused build material ([0053] transfer a new batch of virgin powder into virgin powder storage vessel 364) and the second build material is a recycled build material ([0057] a final blend of recovered and virgin powder from storage vessels 354 and 364).  
Regarding claim 17, Cox modified with Napadensky teaches the apparatus of claim 16. However, Cox modified with Napadensky fails to teach wherein the first mixture that form the insulating region includes a larger proportion of the recycled build material than a portion of the recycled build material included in the second mixture. 
In the same field of endeavor pertaining to an additive manufacturing apparatus with proportioned build material mixtures, Napadensky teaches wherein the first mixture that form the insulating region includes a larger proportion of a second build material than a portion of a second build material included in the second mixture ([0194] Further, in order to produce the release layers, a combination that includes 0-10% of the first interface material and 90-100% of the second interface material may be used. In another embodiment, in order to produce 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating region of Cox modified with Napadensky include a larger proportion of the recycled build material than a portion of the recycled build material included in the second mixture, as taught by Napadensky, for the benefit of forming three dimensional-objects with complex shapes.
Regarding claim 18, Cox modified with Napadensky teaches the apparatus of claim 17. However, Cox modified with Napadensky fails to teach wherein 100 percent of the first mixture is recycled build material.   
In the same field of endeavor pertaining to an additive manufacturing apparatus with proportioned build material mixtures, Napadensky teaches wherein 100 percent of the first mixture is recycled build material ([0194] Further, in order to produce the release layers, a combination that includes 0-10% of the first interface material and 90-100% of the second interface material may be used. In another embodiment, in order to produce support layers that have a lower modulus of elasticity and a lower strength than the construction layers, a combination that includes 30-70% of the first interface material and 70-30% of the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have 100 percent of the first mixture of Cox modified with Napadensky be the recycled build material of Cox, as taught by Napadensky, for the benefit of forming three dimensional-objects with complex shapes.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US20060214335) and Napadensky (US20120178845), and further in view of Kawada et al. (US20170348771).
Regarding claim 5, Cox modified with Napadesky teaches the apparatus of claim 1. Further, Cox teaches wherein: the delivery hopper, the print zone, the plurality of build material hoppers, and a recycle hopper (as discussed in claim 3) to deliver a recycled build material to the second build material hopper are connected via a pneumatic conveyance system ([0014] closed loop system prior to proportioning to pneumatically blend separately virgin or fresh powder and recovered powder and then mix the blended powders). However, Cox modified with Napadesky fails to teach at least one of the delivery hopper and the recycle hopper is structured to apply centrifugal force to the build material input through an input conduit, as 
In the same field of endeavor pertaining to a three dimensional printer with a powder recovery device, Kawada teaches the recycle hopper (material-recovery conveying device 41; Figure 1) is structured to apply centrifugal force to the build material input ([0039] filters 40a and 40b move solids having a larger specific gravity than gas in a spiral air flow generated therein to the outside of the air flow by a centrifugal force) through an input conduit ([0037] filters 40a and 40b… have respective upper vertical cylinders and lower converging cones), as propelled by gas used in the pneumatic conveyance system ([0039] larger specific gravity than gas in a spiral air flow generated therein to the outside of the air flow), to promote settling of the build material in order to promote separation of the build material and the gas (claim 4: a cyclone type filter that separates solids from gas suctioned by the suction device). By separating the gas and build material, the gas can be suctioned off while the separated-out can continue to an impurity removing device ([0037] supply port 43a of the impurity removing device 43 and which causes separated-out solids to fall to the outside is disposed on the bottom of the lower converging cone of the filter 40a and [0039] and cause the suction device 44 to suction only gas from the exhaust ports 41a and 48a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recycle hopper of Cox modified with Napadensky apply centrifugal force to the build material input through an input conduit, as taught by Kawada, for the benefit of separating the gas and the build material such that the gas can be suctioned off while the separated-out can continue to an impurity removing device.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US20060214335) and Napadensky (US20120178845), and further in view of Kritchman et al. (US20180264731).
Regarding claim 12, Cox modified with Napadensky teaches the system of claim 6. However, Cox modified with Napadensky fails to teach wherein the delivery hopper is formed to contain enough build material sufficient to form ten (10) layers associated with the object.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Kritchman teaches wherein the delivery hopper is formed to contain enough build material sufficient to form ten (10) layers associated with the object (see number of layers 124 in Figure 1A). Each object may be constructed from thousands of printed layers, or may be reduced from thousand to hundreds when multiple print heads are present ([0022] typically thousands of cycles are necessary. In a case where each cycle includes multiple printings from a plurality of print heads 106, the number of cycles can be reduced from thousands to hundreds). Moreover, the additive manufacturing apparatus of Kritchman may produce multiple objects in the same run ([0022] additive manufacturing apparatus 100 may produce multiple objects in the same run).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the delivery hopper of Cox modified with Napadensky contain enough build material sufficient to form ten (10) layers associated with the object, as taught by Kritchman, for the benefit of producing multiple objects in the same run. 
Allowable Subject Matter
	Claims 8, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement for the reasons for allowance: 
Regarding claim 8, the closest prior art is Cox et al. (US20060214335), and further in view of Napadensky (US20120178845). Cox modified with Napadensky teaches the system of claim 6. However, Cox However, fails to teach wherein the controller further directs that a remainder of the first mixture is purged from the delivery hopper prior to receipt of the second mixture.  Further, Napadensky teaches mixtures comprising none of the second material ([0194] in order to produce the construction layers and/or the support layers, a combination that includes 90-100% of the first interface material and 0-10% of the second interface material may be used) but fails to teach or suggest that a remainder of the first mixture is purged from the delivery hopper prior to receipt of the second mixture
Regarding claim 10, the closest prior art is Cox et al. (US20060214335), and further in view of Napadensky (US20120178845). Cox modified with Napadensky teaches the system of claim 6. Further, Napadensky teaches at least one of the first region and the second region of the object is formed from the second build material, as discussed in claims 1 and 6. However, Cox fails to teach wherein: the controller further directs that none of the first build material is sent to the delivery hopper. While Napadensky teaches mixtures comprising none of the second material ([0194] in order to produce the construction layers and/or the support layers, a combination that includes 90-100% of the first interface material and 0-10% of the second 
Regarding claim 14, the closest prior art is Cox et al. (US20060214335), and further in view of Napadensky (US20120178845). Cox modified with Napadensky teaches the method of claim 13. Cox teaches the method further comprising receiving by the delivery hopper a predetermined total volume of the at least one of the first build material and the second build material that is determined to form the predetermined number of layers ([0015] one or more weigh bins in conjunction with weighing devices are used in the powder recycle system to achieve accurate proportioning and blending of fresh or virgin powder, recovered powder and overflow powder; blending of powders are fed into dense phase transporter 370 as shown in Figure 6 and [0068] Inlet 452 accepts powder fed from the dense phase transporter 370) and forming an interior volume of the delivery hopper to contain enough build material to form a predetermined number of layers of either the first region or the second region following delivery to the print zone ([0060] This may be done in alternating layers with the recovered powder from the recovered powder storage vessel 354 by conveying powder from the recovered powder storage vessel to meet a weight set point; where “predetermined number of layers” is interpreted to be at least one layer as described in [0021] of the instant application’s disclosure: “may have an internal volume 104 corresponding to a volume and/or mass of build material sufficient to form 1, 2, 3, ..., N layers”). However, neither Cox nor Napadensky teach or suggest forming an interior volume of each of the plurality of connected build material hoppers to be at least three times greater than the interior volume of the delivery hopper.

Response to Arguments
Applicant’s arguments mailed 11/24/2021 with respect to claim(s) 1, 6, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743      

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743